Name: Commission Regulation (EEC) No 712/89 of 20 March 1989 correcting Regulation (EEC) No 701/89 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 89 Official Journal of the European Communities No L 78/25 COMMISSION REGULATION (EEC) No 712/89 of 20 March 1989 correcting Regulation (EEC) No 701/89 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 547/89 (3), as amended by Regulation (EEC) No 701 /89 (4); Whereas a mistake has crept into that Regulation ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to amended Regulation (EEC) No 547/89 are hereby corrected, in respect of the products set out in the Annex hereto, to the amounts set out therein. Article 2 This Regulation shall enter into force on 21 March 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 148, 28 . 6. 1968 , p. 13, 0 OJ No L 110, 29. 4. 1988 , p. 27. (3) OJ No L 60, 3 . 3. 1989, p. 13 . (4 OJ No L 76, 18 . 3 . 1989, p. 31 . No L 78/26 Official Journal of the European Communities 21 . 3 . 89 ANNEX to the Commission Regulation of 20 March 1989 correcting Regulation (EEC) No 701/89 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (") Amount of refund 0406 10 10 000 0406 10 90 000  0406 20 90 100  0406 20 90 913 028  032  400 75,00 404  ... 87,74 0406 20 90 915 028  032  \ 400 100,00 404  ... 116,99 0406 20 90 917 028  032  \ 400 106,25 404  ... 124,30 0406 20 90 919 028  032  400 118,75 404  ... 138,92 0406 20 90 990 I  0406 30 31 100 I  0406 30 31 300 028  032  036  038  400 15,41 404  ... 23,26 0406 30 31 500 ' 028  032  l 036  038  400 33,48 404  ... 50,52 0406 30 31 710 028  032  036  038  400 33,48 404  ... 50,52 21 . 3 . 89 Official Journal of the European Communities No L 78/27 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 30 31 730 028 032  036  038  400 49,14 404  ... 74,16 0406 30 31 910 028  032  036  038  400 33,48 404  ... 50,52 0406 30 31 930 028  032  036  038  400 49,14 404  ... 74,16 0406 30 31 950 028  032  036  038  400 71,56 404  ... 108,00 0406 30 39 100  0406 30 39 300 028  \ 032  036  038  400 33,48 404 20,00 ... 50,52 0406 30 39 500 028  032  036  038  400 49,14 404 28,00 ... 74,16 0406 30 39 700 028  032  036  038  400 71,56 404  ... 108,00 No L 78/28 Official Journal of the European Communities 21 . 3 . 89 (in ECU/100 kg net might unless otherwise indicated) Product code Destination (') Amount of refund 0406 30 39 930 028 ll 032  II 036  ll 038  ll 400 71,56 ll 404  I ... 108,00 0406 30 39 950 028  I 032  036  038  400 87,34 l 404 131,82 0406 30 90 000 028  032  036  038  \ 400 87,34 404  ... 131,82 0406 40 00 100  0406 40 00 900 028  032  038  400 65,00 404  ... 131,51 0406 90 13 000 028  032  036  038  « 400 96,00 404  ... 164,34 0406 90 15 100 028  032  036  038  l 400 96,00 404  ... 164,34 0406 90 15 900 \  0406 90 17 100 028 032 036  I 038  I 400 96,00 404  ... 164,34 0406 90 17 900  0406 90 21 100  0406 90 21 900 028  032  036  038  400 100,00 404  ... 156,68 21 . 3. 89 Official Journal of the European Communities No L 78/29 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 23 100  0406 90 23 900 028  032  036  038  400 50,00 l 404 140,35 0406 90 25 100 l  0406 90 25 900 028  l 032  036  038  400 50,00 404  ... 140,35 0406 90 27 100  0406 90 27 900 028  032  i 036  l 038  400 43,18 404 119,71 0406 90 31 111  0406 90 31 119 028  032  036  038 15,00 400 48,06 404 16,00 93,27 0406 90 31 151 028  032  036  038  400 44,92 404 14,96 87,18 0406 90 31 159  040690 31 900  0406 90 33 111  0406 90 33 119 028  032  036  038 15,00 400 48,06 404 16,00 ... 93,27 No L 78/30 Official Journal of the European Communities 21 . 3 . 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 33 151 028  l 032  036  038  I 400 44,92 404 14,96 l ... 87,18 0406 90 33 159  0406 90 33 911  0406 90 33 919 028  l 032  036  038 15,00 l 400 48,06 404 16,00 93,27 0406 90 33 951 028  032  036  038  ! 400 44,92 404 14,96 87,18 0406 90 33 959  0406 90 35 110 l  0406 90 35 190 028  I 032  I 036 42,66 l 400 160,00 404 90,00 163,54 0406 90 35 910 l  0406 90 35 990 028  032  036  038  400 100,00 404 135,00 0406 90 61 000 028  032  036 90,00 400 170,00 404 140,00 I ... 190,00 21 . 3. 89 Official Journal of the European Communities No L 78/31 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (') Amount of refund 0406 90 63 100 028  032  036 105,03 400 220,00 404 160,00 ... 217,12 0406 90 63 900 028  032  036 70,00 400 130,00 404 80,00 ... 170,00 0406 90 69 100  0406 90 69 910 028  032  036 70,00 400 130,00 404 80,00 ... 170,00 0406 90 69 990  0406 90 71 100  0406 90 71 930 028 13,50 032 13,50 I 036  038  400 40,26 404  ... 91,15 0406 90 71 950 028 20,00 032 20,00 036  038  400 44,39 404  ... 100,50 0406 90 71 970 028 24,00 032 24,00 036  038  400 50,45 404  ... 114,22 0406 90 71 991 028  032  036  038  400 100,00 404  ... 135,00 No L 78/32 Official Journal of the European Communities 21 . 3 . 89 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 71 995 028 27,50 032 27,50 I 036  038  400 50,00 404  ... 140,35 0406 90 71 999  0406 90 73 100  0406 90 73 900 028 032   036 42,66 400 160,00 404 120,00 ... 156,00 0406 90 75 100  0406 90 75 900 028  032  036  400 50,00 404  \ ... 130,96 0406 90 77 100 028 24,00 I 032 24,00 036  I 038  400 45,21 404  ... 114,22 0406 90 77 300 028  032 036  - 038  400 50,00 404 140,35 0406 90 77 500 028  032  036  038 400 60,00 404  ... 140,35 0406 90 79 100 Il  0406 90 79 900 028 032   036  - 038 I 400 43,18 404 ¢ ... 119,71 21 . 3 . 89 Official Journal of the European Communities No L 78/33 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (') Amount of refund 0406 90 81 100  0406 90 81 900 028  032  036  038  l 400 100,00 404 135,00 0406 90 83 100  0406 90 83 910  0406 90 83 950 028  032  400 30,02 404 50,97 0406 90 83 990 028 032  400 30,02 404 50,97 0406 90 85 100  0406 90 85 910 028  032  1 036 42,67 400 160,00 404 90,00 ... 163,54 0406 90 85 991 028  032  l 036  038  400 100,00 404 135,00 0406 90 85 995 028 27,50 032 27,50 036  038  400 50,00 404  ... 140,35 0406 90 85 999  0406 90 89 100 028 13,50 032 13,50 036  038  400 40,26 404 91,15 No L 78/34 Official Journal of the European Communities 21 . 3 . 89 (in ECU/100 kg net u/eigbt unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 89 200 028 20,00 032 20,00 036  038  400 44,39 404  ... 100,50 0406 90 89 300 028 24,00 032 24,00 036 l 038  400 50,45 404  - ... 114,22 0406 90 89 910 0406 90 89 951 028  032  036 42,66 400 160,00 404 90,00 ... 156,00 0406 90 89 959 028  032  036  038  400 100,00 404  ... 135,00 0406 90 89 971 028 27,50 032 27,50 036  038   400 59,00 404  ... 140,35 0406 90 89 972 028  032  400 30,02 404  ... 50,97 0406 90 89 979 028 27,50 032 27,50 036  i 038  400 : 59,00 404  ... 140,35 21 . 3 . 89 Official Journal of the European Communities No L 78/35 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0406 90 89 990 0406 90 91 100  0406 90 91 300 028  032  036  l 038  400 18,09 l 404 21,46 0406 90 91 510 028  032  036  038  400 31,72 404  ... 37,62 0406 90 91 550 028  032  036  038  400 38,62 \ 404  l ... 45,81 0406 90 91 900 II  0406 90 93 000 II  0406 90 97 000 ||  0406 90 99 000  (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 3639/86 (OJ No L 336, 29 . 11 . 1986, p. 46). For destinations other than those indicated for each 'product code', the amount of the refund applying is indi ­ cated by ***. Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 as amended (OJ No L 366, 24. 12. 1987, p. 1 ).